Citation Nr: 1146241	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to September 1952.

This appeal before the Board of Veterans' Appeals (Board) arises from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  In this decision, the RO granted the entitlement to service connection for PTSD and assigned a 10 percent rating effective March 31, 2004.  

In support of his claim, the Veteran presented testimony before a decision review officer at the RO in June 2005.  A transcript of the hearing is of record.

In a January 2011 rating decision, the RO increased the disability rating for the Veteran's PTSD from 10 percent to 30 percent disabling effective March 31, 2004.  Since higher schedular ratings are available, the claim for a higher initial rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the October 2011 Informal Hearing Presentation, the Veteran's representative alleged that clear and unmistakable error (CUE) had been committed in a March 2008 RO decision that denied service connection for hearing loss and tinnitus.   

The issue of whether the March 2008 RO decision contains CUE has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it appears that there are outstanding Vet Center treatment records.  At the July 2004 VA examination, the Veteran reported isolated prior treatment at the Vet Center in Erie, Pennsylvania.  In October 2007, he submitted a letter from a Vet Center social worker at the Vet Center in Erie, Pennsylvania.  At the March 2010 VA examination, the examiner noted recent treatment the local Vet Center, presumably in Dubois, Pennsylvania.  None of the Vet Center treatment records are associated with the claims folder.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including Vet Center records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all records of the Veteran's Vet Center treatment.  If the Veteran fails to provide any necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, of the efforts that were made to obtain the records, and of any further development that will be undertaken.

2.  If newly received evidence indicates an increase in the severity of the Veteran's PTSD disability since the last examination, schedule another VA PTSD examination.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



